                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

Josand Farmer,                        )                         C/A No. 0:19-545-TMC
                                      )
                        Plaintiff,    )
                                      )
v.                                    )                                 ORDER
                                      )
Bureau of Prisons,                    )
                                      )
                        Defendant.    )
_____________________________________ )

       Plaintiff, Josand Farmer, a federal prisoner proceeding pro se, filed this petition for a writ

of mandamus. (ECF No. 1). By order issued March 28, 2019, Plaintiff was provided an opportunity

to submit the documents necessary to bring the case into proper form for evaluation and possible

service of process. (ECF No. 4.) Plaintiff was warned that failure to provide the necessary

information within a specific time period would subject the case to dismissal. Id. at 1. Plaintiff did

not respond to the Order and the time for response has lapsed. Plaintiff has failed to prosecute this

case and has failed to comply with an order of this court. Therefore, the case is dismissed without

prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co.,

370 U.S. 626 (1962).

       IT IS SO ORDERED.

May 6, 2019                                                   s/Timothy M. Cain
Anderson, South Carolina                                      United States District Judge

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.
